EX99.906CERT Certification of CEO and CFO Pursuant to18 U.S.C. Section 1350,as Adopted Pursuant toSection 906 of the Sarbanes-Oxley Act of In connection with the report on Form N-CSR of Zacks Multi-Cap Opportunities Fund and Zacks Market Neutral Fund, each a series of Investment Managers Series Trust (the “Trust”), for the year ended November 30, 2009 (the “Report”), John P. Zader, as President and Chief Executive Officer of the Trust, and Rita Dam, as Treasurer and Chief Financial Officer of the Trust, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: (1) the Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date February 5, 2010 By /s/ JOHN P. ZADER John P. Zader President and Chief Executive Officer /s/ RITA DAM Rita Dam Treasurer and Chief Financial Officer
